[exhibit101psuagreement001.jpg]
{02204061.DOCX} STOCK AWARD AGREEMENT (RESTRICTED STOCK UNITS – PERFORMANCE
UNITS) UNDER THE UNITED FIRE GROUP, INC. STOCK PLAN Award Number 1. Award of
Stock Awards. United Fire Group, Inc. (hereinafter the “Company”), in the
exercise of its sole discretion pursuant to the United Fire Group, Inc. Stock
Plan (the “Plan”), does on (the “Award Date”) hereby award to (the “Awardee”) a
target number of Stock Awards (“SAs” and commonly referred to as “Restricted
Stock Units” or “RSUs”) for the Performance Cycle commencing
_____________________ and ending _________________________, upon the terms and
subject to the conditions hereinafter contained, subject to vesting as set forth
in Section 2. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Plan. SAs represent the Company’s unfunded and
unsecured promise to issue Shares at a future date, subject to the terms of this
Award Agreement and the Plan. The Awardee has no rights under the SAs other than
the rights of a general unsecured creditor of the Company. 2. Conditions to
Vesting of Award. a. Performance Measures. The number of SAs vested during the
Performance Cycle shall be determined based on the Performance Measures set
forth below. The actual number of SAs vested will be determined by multiplying
the Total Target Number of SAs subject to each Performance Measure by the
applicable Level of Attainment from the table below. The Level of Attainment for
each Performance Measure will be determined based on the level of the Company’s
performance during the Performance Cycle for that Performance Measure. The
precise extent to which the Company will have satisfied the Performance Measure,
and the number of SAs vested, will be determined by the Compensation Committee
of the Company’s Board (the “Committee”) as soon as practicable following the
close of the Performance Cycle. The number of SAs in which the Awardee is vested
at the conclusion of the Performance Cycle shall be rounded up to the nearest
whole share. No SAs subject to a Performance Measure shall vest and all such SAs
shall be forfeited, if the Threshold Level with respect to the Performance
Measure is not attained during the Performance Cycle. Performance Measure
Percentage of Total SAs Subject to Performance Measure Level of Attainment
Threshold Level Target Level Maximum Level Participant earns ___% of SAs Subject
to the Performance Measure Participant earns 100% of SAs Subject to the
Performance Measure Participant earns ___% of SAs Subject to the Performance
Measure ___% ___% ___% ___% b. Company Policies. THE AWARDEE’S RIGHTS IN THE SAs
SHALL BE AFFECTED, WITH REGARD TO BOTH VESTING SCHEDULE AND TERMINATION, BY
LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF HOURS WORKED, PARTIAL DISABILITY,
AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT STATUS AS PROVIDED IN THE COMPANY’S
CURRENT POLICIES IN SUCH MATTERS. THESE POLICIES MAY CHANGE FROM TIME TO TIME
WITHOUT NOTICE IN THE COMPANY’S SOLE DISCRETION, AND AWARDEE’S RIGHTS WILL BE
GOVERNED BY THE POLICIES



--------------------------------------------------------------------------------



 
[exhibit101psuagreement002.jpg]
{02204061.DOCX} 2 IN EFFECT AT THE TIME OF ANY EMPLOYMENT STATUS CHANGE. CONTACT
HUMAN RESOURCES FOR A COPY OF THE MOST CURRENT POLICY STATEMENT AT ANY POINT IN
TIME. 3. Termination. Unless terminated earlier under Section 4, 5, or 6 below,
the Awardee’s rights under this Award Agreement with respect to the SAs issued
under this Award Agreement shall terminate at the time such SAs are converted
into Shares. 4. Termination of the Awardee’s Status as an Employee. Except as
otherwise specified in this Section 4, upon termination of the Awardee’s
Continuous Status as an Employee (as such term is defined in Section 2(h) of the
Plan), the Awardee’s rights under this Award Agreement in any unvested SAs shall
terminate. For the avoidance of doubt, the Awardee’s Continuous Status as an
Employee terminates at the time the Awardee’s actual employer ceases to be the
Company or a Subsidiary of the Company, as that term is defined in Section 2(v)
of the Plan, and as further described in Section 6(g) of this Award Agreement.
Notwithstanding the foregoing provisions of this Section 4, upon the termination
of Employee’s Continuous Status as an Employee due to death or total and
permanent disability (as such term is defined in Section 12(c) of the Plan), the
SAs shall vest as set forth below. To the extent the SAs become vested pursuant
to this Section 4, such SAs shall be converted into Shares and shall be
distributed to the Awardee in accordance with Section 6 of this Award Agreement.
a. Disability of the Awardee. Upon termination of the Awardee’s Continuous
Status as an Employee as a result of total and permanent disability (as such
term is defined in Section 12(c) of the Plan), the Awardee shall vest at the
conclusion of the Performance Cycle, pro-rata, in a number of SAs equal to (i)
the number of SAs that would have been earned had the Awardee been in Continuous
Status as an Employee through the last day of the Performance Cycle, multiplied
by (ii) a percentage equal to the number of days from the first day of the
Performance Cycle to the date of the total and permanent disability of the
Awardee, divided by the total number of days in the Performance Cycle. If the
Awardee’s disability originally required the Awardee to take a short-term
disability leave that was later converted into long-term disability, then for
the purposes of determining vesting under the preceding sentence, the date on
which the Awardee ceased Continuous Status as an Employee shall be deemed to be
the date of commencement of the short-term disability leave. b. Death of
Awardee. Upon termination of the Awardee’s Continuous Status as an Employee as a
result of death of the Awardee, the SAs shall vest, at the conclusion of the
Performance Cycle, pro- rata, in a number of SAs equal to (i) the number of SAs
that would have been earned had the Awardee been in Continuous Status as an
Employee through the last day of the Performance Cycle, multiplied by (ii) a
percentage equal to the number of days from the first day of the Performance
Cycle to the date of death of the Awardee, divided by the total number of days
in the Performance Cycle. 5. Value of Unvested SAs. In consideration of the
award of these SAs, the Awardee agrees that upon and following termination of
the Awardee’s Continuous Status as an Employee for any reason (whether or not in
breach of applicable laws) and regardless of whether the Awardee is terminated
with or without cause, notice, or pre-termination procedure or whether the
Awardee asserts or prevails on a claim that the Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure, any
unvested SAs under this Award Agreement shall be deemed to have a value of zero
dollars ($0.00). 6. Conversion of SAs to Shares; Responsibility for Taxes. a.
Provided the Awardee has satisfied the requirements of Section 6(b) below, on
the vesting of any SAs, such vested SAs shall be converted into an equivalent
number of Shares that will be distributed to the Awardee or, in the event of the
Awardee’s death, to the Awardee’s legal representative, as soon as practicable.
The distribution to the Awardee, or in the case of the Awardee’s death, to the
Awardee’s legal representative, of Shares in respect of the vested SAs shall be
evidenced by a stock certificate, appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company, or other appropriate
means as determined by the Company. If ownership or issuance of Shares is not
feasible due to applicable exchange controls, securities regulations, tax laws,
or other provisions of applicable law, as determined by the Company in its sole
discretion, the Awardee, or in the event of the Awardee’s death, the Awardee’s
legal representative, shall receive cash proceeds in



--------------------------------------------------------------------------------



 
[exhibit101psuagreement003.jpg]
{02204061.DOCX} 3 an amount equal to the value of the Shares otherwise
distributable to the Awardee, net of the satisfaction of the requirements of
Section 6(b) below. b. Regardless of any action the Company or the Awardee’s
actual employer takes with respect to any or all income tax (including federal,
state and local taxes), social insurance, payroll tax or other tax- related
withholding (“Tax Related Items”), the Awardee acknowledges that the ultimate
liability for all Tax Related Items legally due by the Awardee is and remains
the Awardee’s responsibility and that the Company and/or the Awardee’s actual
employer (i) make no representations or undertakings regarding the treatment of
any Tax Related Items in connection with any aspect of the SAs, including the
grant of the SAs, the vesting of SAs, the conversion of the SAs into Shares or
the receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends, and (ii) do not commit to
structure the terms of the grant or any aspect of the SAs to reduce or eliminate
the Awardee’s liability for Tax Related Items. Prior to the issuance of Shares
upon vesting of SAs or the receipt of an equivalent cash payment as provided in
Section 6(a) above, Awardee shall pay, or make adequate arrangements
satisfactory to the Company or to the Awardee’s actual employer (in their sole
discretion) to satisfy all withholding obligations of the Company and/or the
Awardee’s actual employer. In this regard, Awardee authorizes the Company or the
Awardee’s actual employer to withhold all applicable Tax Related Items legally
payable by Awardee from Awardee’s wages or other cash compensation payable to
Awardee by the Company or the Awardee’s actual employer. Alternatively, or in
addition, if permissible under applicable law, the Company or the Awardee’s
actual employer may, in their sole discretion, (i) sell or arrange for the sale
of Shares to be issued on the vesting of SAs to satisfy the withholding
obligation, and/or (ii) withhold in Shares, provided that the Company and the
Awardee’s actual employer shall withhold only the amount of shares necessary to
satisfy the minimum withholding amount. The Awardee shall pay to the Company or
to the Awardee’s actual employer any amount of Tax Related Items that the
Company or the Awardee’s actual employer may be required to withhold as a result
of Awardee’s receipt of SAs, the vesting of SAs, or the conversion of vested SAs
to Shares that cannot be satisfied by the means previously described. Except
where applicable legal or regulatory provisions prohibit, the standard process
for the payment of the Awardee’s Tax Related Items shall be for the Company or
the Awardee’s actual employer to withhold in Shares only to the amount of shares
necessary to satisfy the minimum withholding amount. The Company may refuse to
deliver Shares to Awardee if Awardee fails to comply with Awardee’s obligation
in connection with the Tax Related Items as described herein. c. In lieu of
issuing fractional Shares, on the vesting of a fraction of a SA, the Company
shall round the shares to the nearest whole share and any such share which
represents a fraction of a SA will be included in a subsequent vest date. d.
Until the distribution to Awardee of the Shares in respect to the vested SAs is
evidenced by a stock certificate, appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company, or other appropriate
means, the Awardee shall have no right to vote or receive dividends or any other
rights as a shareholder with respect to such Shares, notwithstanding the vesting
of SAs. The Company shall cause such distribution to Awardee to occur promptly
upon the vesting of SAs. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the Awardee is recorded as
the owner of the Shares, except as provided in Section 14 of the Plan. e. By
accepting the Award of SAs evidenced by this Award Agreement, the Awardee agrees
not to sell any of the Shares received on account of vested SAs at a time when
applicable laws or Company policies prohibit a sale. This restriction shall
apply so long as Awardee is an Employee of the Company or a Subsidiary of the
Company. 7. Non-Transferability of SAs. The Awardee’s right in the SAs awarded
under this Award Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution, prior to the distribution of the
Shares in respect of such SAs. SAs shall not be subject to execution,
attachment, or other process. 8. Acknowledgment of Nature of Plan and SAs. In
accepting the Award, the Awardee acknowledges that:



--------------------------------------------------------------------------------



 
[exhibit101psuagreement004.jpg]
{02204061.DOCX} 4 a. The Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan; b. The Award of SAs is
voluntary and occasional and does not create any contractual or other right to
receive future awards of SAs or benefits in lieu of SAs even if SAs have been
awarded repeatedly in the past; c. All decisions with respect to future awards,
if any, will be at the sole discretion of the Company; d. The Awardee’s
participation in the Plan is voluntary; e. The future value of the underlying
Shares is unknown and cannot be predicted with certainty; f. If Awardee receives
Shares, the value of such Shares acquired on vesting of SAs may increase or
decrease in value; g. Notwithstanding any terms or conditions of the Plan to the
contrary and consistent with Section 4, above, upon involuntary termination of
the Awardee’s employment (whether or not in breach of applicable laws), (1) the
Awardee’s right to receive SAs and vest under the Plan, if any, will terminate
effective as of the date that the Awardee is no longer actively employed and
will not be extended by any notice period mandated under applicable law, (2) the
Awardee’s right to receive Shares pursuant to the SAs after termination of
employment, if any, will be measured by the date of termination of Awardee’s
active employment and will not be extended by any notice period mandated under
applicable law, and (3) the Committee shall have the exclusive discretion to
determine when the Awardee is no longer actively employed for purposes of the
award of SAs; and h. The Awardee acknowledges and agrees that, regardless of
whether the Awardee is terminated with or without cause, notice, or
pre-termination procedure or whether the Awardee asserts or prevails on a claim
that Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, the Awardee has no right to, and will not bring any
legal claim or action for, (1) any damages for any portion of the SAs that have
been vested and converted into Shares, or (2) termination of any unvested SAs
under this Award Agreement. 9. No Employment Right. The Awardee acknowledges
that neither the fact of this Award of SAs nor any provision of this Award
Agreement or the Plan or the policies adopted pursuant to the Plan shall confer
upon the Awardee any right with respect to employment or continuation of current
employment with the Company or with the Awardee’s actual employer, or to
employment that is not terminable at will. The Awardee further acknowledges and
agrees that neither the Plan nor this Award of SAs makes the Awardee’s
employment with the Company or the Awardee’s actual employer for any minimum or
fixed period, and that such employment is subject to the mutual consent of the
Awardee and the Company or the Awardee’s actual employer, and may be terminated
by either the Awardee or the Company or the Awardee’s actual employer at any
time, for any reason or no reason, with or without cause or notice or any kind
of pre- or post-termination warning, discipline, or procedure. 10.
Administration. The authority to manage and control the operation and
administration of this Award Agreement shall be vested in the Board and the
Committee (as such terms are defined in Sections 2(d) and 2(f) of the Plan), and
the Board and the Committee shall have all powers and discretion with respect to
this Award Agreement as it has with respect to the Plan. Any interpretation of
the Award Agreement by the Board or the Committee and any decision made by the
Board or the Committee with respect to the Award Agreement shall be final and
binding on all parties. 11. Plan Governs. Notwithstanding anything in this Award
Agreement to the contrary, the terms of this Award Agreement shall be subject to
the terms of the Plan, and this Award Agreement is subject to all



--------------------------------------------------------------------------------



 
[exhibit101psuagreement005.jpg]
{02204061.DOCX} 5 interpretations, amendments, rules, and regulations
promulgated by the Board or the Committee from time to time pursuant to the
Plan. 12. Notices. Any written notices provided for in this Award Agreement that
are sent by mail shall be deemed received three business days after mailing, but
not later than the date of actual receipt. Notices shall be directed, if to the
Awardee, at the Awardee’s address indicated by the Company’s records and, if to
the Company, at the Company’s principal executive office. 13. Electronic
Delivery. The Company may, in its sole discretion, decide to deliver any
documents related to SAs awarded under the Plan or future SAs that may be
awarded under the Plan by electronic means or request the Awardee’s consent to
participate in the Plan by electronic means. The Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. 14. Acknowledgment. By
the Awardee’s acceptance as evidenced below, the Awardee acknowledges that the
Awardee has received and has read, understood, and accepted all the terms,
conditions, and restrictions of this Award Agreement, the Plan, and the current
policies referenced in Section 2(b) of this Award Agreement. The Awardee
understands and agrees that this Award Agreement is subject to all the terms,
conditions, and restrictions stated in this Award Agreement and in the other
documents referenced in the preceding sentence, as the latter may be amended
from time to time in the Company’s sole discretion. The Awardee further
acknowledges that the Awardee must accept this Award Agreement in the manner
prescribed by the Company no later than the earlier of the first anniversary of
Award Date or the first vesting date specified in Section 2 of this Award
Agreement. 15. Board Approval. These SAs have been awarded pursuant to the Plan
and accordingly this Award of SAs is subject to approval by an authorized
committee of the Board of Directors. If this Award of SAs has not already been
approved, the Company agrees to submit this Award for approval as soon as
practical. If such approval is not obtained, this award is null and void. 16.
Governing Law. This Award Agreement shall be governed by the laws of the State
of Iowa, without regard to Iowa laws that might cause other law to govern under
applicable principles of conflicts of law. 17. Severability. If one or more of
the provisions of this Award Agreement shall be held invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
the invalid, illegal, or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions that could be deemed
null and void shall first be construed, interpreted, or revised retroactively to
permit this Award Agreement to be construed so as to foster the intent of this
Award Agreement and the Plan. 18. Complete Award Agreement and Amendment. This
Award Agreement and the Plan constitute the entire agreement between the Awardee
and the Company regarding these SAs. Any prior agreements, commitments or
negotiations concerning these SAs are superseded. This Award Agreement may be
amended only by written agreement of the Awardee and the Company, without
consent of any other person. The Awardee agrees not to rely on any oral
information regarding this Award of SAs or any written materials not identified
in this Section 20. Executed at Cedar Rapids, Iowa the day and year first above
written. UNITED FIRE GROUP, INC. , AWARDEE’S ACCEPTANCE:



--------------------------------------------------------------------------------



 
[exhibit101psuagreement006.jpg]
{02204061.DOCX} 6 I have read and fully understood this Award Agreement and, as
referenced in Section 14 above, I accept and agree to be bound by all of the
terms, conditions, and restrictions contained in this Award Agreement and the
other documents referenced in it. AWARDEE Date: Print Name:



--------------------------------------------------------------------------------



 